DETAILED ACTION

This action is in response to the amendment filed on 06/07/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 2012/0074149).
Regarding claim 1: Roth discloses a  dining tray covering element (figure 2) comprising: a first portion (12, figure 2) configured to cover an upper surface of a dining tray (i.e. the interior of tray 30,see fig 3), the first portion extending in a length direction and a width direction; and a second portion (i.e. flaps 13 between fold lines 25/18 and 20/27; and flaps 15 between fold lines 14/21 and 16/23) which creates an outer edge along a perimeter of the first portion and which is configured to cover an outer edge and an upper edge of the tray (see figures 3 and 4), the second portion comprising third portions (i.e. portions on flaps 13 above fold lines 25 & 27, respectively) located at outer ends of the second portion in the length direction, respectively, the third portions being configured to protrude in the length direction from lateral outer edges of the tray (see figs 3 and 4) and to bend downwards and fold around the lateral outer edges the tray 
With respect to the new limitation that the tray is a dinning tray and that the tray covering element is a dinning tray covering element; the tray and covering element of Roth would be capable of being used for dinning, and thus reads on the limitations.  For example, a person, such as a TSA employee, could utilize the cover and tray to eat a sandwich from.  
	Regarding claim 2: Roth discloses wherein the second portion includes bends or die-scores (i.e. score lines 18, 14, 20, 16, figs 2 & 3, ¶0021) configured to allow a component material of the tray covering element to be bent in order to smoothly adapt to the conformation of the tray.
	Regarding claim 4: Roth discloses that each third portion includes a protrusion (i.e. the portion of flaps 13 above score lines 26 and 28, respectively, fig 2) positioned 
	Regarding claim 5: Roth discloses that the tray covering element may be made from a sheet of paper (¶0021) which is a material known to be recyclable. 
	Regarding claim 6: Roth discloses that the tray covering element is capable of being stackable with other tray covering element (see figure 2, a user could stack multiple elements).  
	Regarding claim 7: Roth discloses that wherein the tray covering element is capable of functioning as a placemat (see figures 2, 3 and 4) which is configured to be customizable with advertisements (¶0025).
	Regarding claim 9: Roth discloses wherein the second portion includes a tab (i.e. region of flap 15 above score line 23, fig 2) arranged at an outermost edge of the second portion in the width direction such that the tab can be grasped by a person other than the user while positioning the dining tray covering element on the dining tray without contacting any other portion of the dining tray covering element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth, as applied to claim 1 above, in view of Clarke (US 2,531,255).
Regarding claim 8: Roth discloses that the second portion extends so that the second portion covers the outer edge of the tray (see figures 2, 3 and 4).  Roth does not disclose that the second portion includes bellow folds.
Clarke, however, discloses a similar paper insert (fig 1) that includes a first portion (10, fig 2) and a second portion (12 and 21, fig 2) that may be expanded and wherein the second portion includes bellow folds (at lead line B, fig 2, col. 2 ll. 40-45).  Clarke teaches that the insert may be collapsed during shipment but erected when in use (col. 1 ll. 20-33).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Roth’s tray covering elements to include bellow folds on the second portion, as taught by Clarke (i.e. in the corners at the connection between the first portion and the second portion), because it would provide additional strength and robustness to the element while still permitting the element to be folded during shipping.  The bellow folds would also be desirable because they would eliminate the space between the flaps, which would .  
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
The applicant argues that because Roth does not disclose a dinning tray, Roth does not anticipate the claim 1.  The examiner disagrees for the reasons given in the above rejection of claim 1.  The tray of Roth would be cable of functioning as a dinning tray, and this reads on the limitation.
On page 6 the applicant argue that Roth does not disclose a tab as recited in new claim 9.  The examiner disagrees for the reasons given in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733